Case 1:17-cr-00608-VM Document 37 Filed 11/26/19 Page 1 of 2

ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
Attorneys at Law
100 Lafayette Street, Suite 501
New York, NY 10013

PRANKUN A, ROTHMAN a Tel: (212) 571-5500

Jeremy SCHNEIDER
Roserr A, SOLOWAY

 

Fax: (212) 571-5507

 
   
 
 

USDC SDNY

 

 

 

DAvip STERN . DOCUMENT | : -
RACHEI PERILLO ELECTRONIC ALLY FILED.
1] DOC #: ee
DATE FILED: {172 4/204 November 26, 2019
By ECF

Hon, Victor Marrero

United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10607

Re: United States v. Ferdinand Camacho
17 Cr. 608 (VM)

Dear Judge Marrero:

I am the attorney for Ferdinand Camacho, the defendant
in the above-referenced matter. This letter is respectfully
submitted, without objection from the government, to
request an extension of the deadline for filing sentencing
submissions in this case to December 2, 2019.

Mr. Camacho’s sentencing is scheduled for December 6,
2019. Per the Court’s rules, all sentencing submissions and
replies must be submitted five days prior to the date of
sentence. I respectfully seek to extend that deadline to
December 2, 2019 because I am awaiting the receipt of
information that is important to Mr. Camacho’s sentencing
submission, I scheduled a visit to meet with Mr. Camacho
today at the MCC to gather some of this information, but
due to the long wait time I had to leave before conducting
my visit. I am unable to see Mr. Camacho until this Friday,
and therefore need additional time to meet with my client
before finalizing his sentencing submission.

 
Case 1:17-cr-00608-VM Document 37 Filed 11/26/19 Page 2 of 2

Hon. Victor Marrero
November 26, 2019
Page ‘Two

My office has conferred with the attorney for the
government, Jacob Warren, who has no objection to this
request.

Accordingly, it is respectfully requested that the
deadline for sentencing submissions be extended to December
2, 2019.

TE the Court has any questions regarding this
application, please contact my office.

a
#

Resp

     

ifully submitted,

 

ec: AUSA Jacobk Warren (ECF)
AUSA Michael Longyear (ECF)

 

SO ORDERED. £4 agusdt GRANTED, Fie

Clore peové&s Lag pitt F PP s pager te F. ook.
a Cag fiat pe tyb tepe Aili gie gf

oh Ginbed Fs te fa- an (ee, OE de “pe
DATE //34--/9 VICTORAUSHR)-RO ES DI

 

 

 

 

 

 
